Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 9/16/2022. 
Claims 1, 7-8, 12-14, and 20-32 are pending.
Response to Arguments

Regarding applicant’s argument on pages11-14 of the remarks that there is no teaching or suggestion in the cited references of the amended features in claim 1, please see the detail mappings below in section 14.
Applicant's arguments with respect to amended, newly added claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1, 7-8, 12-14, and 20-32 are rejected on the ground of nonstatutory obviousness-type double patenting over claim 4 of U.S. Patent No. 945128, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
Claim 1, 7-8, 12-14, and 20-32 are rejected on the ground of nonstatutory obviousness-type double patenting over claim 4 of U.S. Patent No. 10194167, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
Claim 1, 7-8, 12-14, and 20-32 are rejected on the ground of nonstatutory obviousness-type double patenting over claim 4 of U.S. Patent No. 10750202, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
Claim 1, 7-8, 12-14, and 20-32 are rejected on the ground of nonstatutory obviousness-type double patenting over claim 3 of U.S. Patent No. 10194168, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims
             Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 8, 13-14, and 20-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SUGIO et al (US 20120307903 A1) in view of Hallapuro et al (US 20090304084 A1).
             Regarding claim 1, 14 and 20, SUGIO discloses a decoding method/apparatus [e.g. FIG. 11] comprising: determining first motion information [e.g. FIG. 2-3 and 10; motion vector for a current block] of a prediction target block [e.g. current block to be coded]; and performing inter prediction [e.g. FIG. 11; inter prediction mode; 2008] on the prediction target block using the first motion information of the prediction target block [e.g. FIG. 10-11; motion vector of a current block for inter prediction], wherein a plurality of first candidates [e.g. motion vector predictor candidates form S2003] in a first list [e.g. list at S2003 or FIG. 4; list in (b)] for the inter prediction for the prediction target block are configured using second motion information [e.g. FIG. 2-4; motion vector of block A] of the a plurality of the neighboring blocks of the prediction target block [e.g. neighboring blocks A, B, and C], wherein a second list [e.g. FIG. 4; list in (a); FIG. 10; list at S2001]  comprising a plurality of third motion information [e.g. FIG. 2-4; motion vector of block B] is configured using a plurality of fourth motion information   [e.g. FIG. 2-4; motion vector of block D] derived before decoding of the prediction target block, wherein an additional candidate [e.g. FIG. 10;  candidate at S2003] is derived based on the second list, wherein the additional candidate is added to the first list [e.g. FIG. 10-11 and 39-40], and wherein the first motion information of the prediction target block is derived based on the first list [e.g. FIG. 10-11; decoding the motion vector of a current block for inter prediction].
             It is noted that SUGIO differs to the present invention in that Lin fails to explicitly disclose the detail of determining the motion information of the additional candidate             
             However, Hallapuro teaches the well-known concept of an additional candidate [e.g. FIG. 4; candidate at 410-430] is derived based on the second list [e.g. candidate list at 400] in a case that the number of the plurality of the first candidates in the first list is less than a maximum number [e.g. up to two most probable candidate] of candidates of the first list, wherein the additional candidate is added to the first list [e.g. FIG. 3-4 and 6].
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by SUGIO to exploit the well-known motion compensation technique taught by Hallapuro as above, in order to provide improved coding efficiency of a video codec by making the selection of a motion vector predictor more accurate [See Hallapuro; [0012]].
	Regarding claim 8 and 13, this is encoding method that includes same limitation as in claim 1 above, the rejection of which are incorporated herein.  Furthermore, SUGIO discloses an encoding method/apparatus [e.g. FIG. 9].
             Regarding claim 21, 27 and 30, SUGIO and Hallapuro further disclose fourth motion information and fifth motion information selected from the plurality of third motion information in the second list are used to configure the first list [e.g. SUGIO: FIG. 3-4 and 10; motion vector of block D and co-located block].  
             Regarding claim 22, 28 and 31, SUGIO and Hallapuro further disclose at least two pieces of sixth motion information [e.g. Hallapuro: FIG. 4; two most probable candidate] are selected from the plurality of third motion information in the second list according to a priority among the plurality of third motion information in the second list [e.g. Hallapuro: FIG. 4 and 7], and the at least two pieces of the sixth motion information are used to configure the first list [e.g. Hallapuro: FIG. 4; candidate at 410-430].  
             Regarding claim 23, 29 and 32, SUGIO and Hallapuro further disclose the second list is configured for a specific unit comprising a plurality of blocks in a picture [e.g. SUGIO: FIG. 3-4 and 10; Hallapuro: FIG. 4-5], and the plurality of third motion information are derived for the specific unit [e.g. motion information for the current block to be coded].
	Regarding claim 24-26, this is encoding method that includes same limitation as in claim 21-23 above respectively, the rejection of which are incorporated herein.  Furthermore, SUGIO discloses an encoding method/apparatus [e.g. FIG. 9].
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SUGIO et al (US 20120307903 A1) in view of Hallapuro et al (US 20090304084 A1) and Sato et al (US 20100284469 A1).
             Regarding claim 7, SUGIO and Hallapuro further teach 20the plurality of neighboring blocks comprise a first spatial neighboring block [e.g. SUGIO: FIG. 3; Hallapuro: FIG. 5; block A], a second spatial neighboring block [block B] and a temporal neighboring block [e.g. co-locating block], and both of motion information of the first spatial neighboring block and motion information of the second spatial neighboring block are available and the motion 85022096.0023C1C2C1 information of the first spatial neighboring block is not equal to the motion information of the second spatial neighboring block motion information [e.g. SUGIO: FIG. 3-5], but SUGIO and Hallapuro fail to explicitly disclose detail of the motion information of the first spatial neighboring block and motion information of the second spatial neighboring block.
              However, Sato teaches the well-known concept of the neighboring block comprises a first spatial neighboring block, a second spatial neighboring block and a temporal neighboring block, and the temporal neighboring block is unavailable [e.g. FIG. 6-7; S45-S47] in a case that both of motion information of the first spatial neighboring block and motion information of the second spatial neighboring block are available [e.g. S41; motion vectors of adjacent blocks A, B, C].
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by SUGIO to exploit the well-known motion compensation technique taught by Hallapuro and Sato as above, in order to provide improved coding efficiency of a video codec by making the selection of a motion vector predictor more accurate [See Hallapuro; [0012]] and a decoding method which suppress deterioration of compression efficiency [See Sato; [0001]].
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SUGIO et al (US 20120307903 A1) in view of Hallapuro et al (US 20090304084 A1) and Abe et al (US 20050141612 A1).
             Regarding claim 12, SUGIO and Hallapuro further teaches 15the plurality of the neighboring blocks are three [e.g. SUGIO: FIG. 3; Hallapuro: FIG. 5; A, B, and C], but SUGIO and Hallapuro fail to disclose the detail of determining the motion information of the prediction target block.
             However, Abe teaches the well-known concept of the motion information of the prediction target block is determined using a calculation using motion information of the three neighboring blocks [e.g. FIG. 6-8; [0011 and 0129]; averaging value of the candidate motion vectors is obtained as a motion vector for the current block].
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by SUGIO to exploit the well-known motion compensation technique taught by Hallapuro and Abe as above, in order to provide improved coding efficiency of a video codec by making the selection of a motion vector predictor more accurate [See Hallapuro; [0012]] and a motion vector of the current block successfully [See Abe; [0023 and 0058]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure 
Park et al (US 20130272404 A1).
Chen et al (US 20120269271 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483